IN THE SUPREME COURT OF THE STATE OF KANSAS


                                     No. 114,863

                         In the Matter of LYLE LOUIS ODO,
                                     Petitioner.


                         ORDER OF REINSTATEMENT


       On July 15, 2016, this court suspended the petitioner's license to practice
law in Kansas for a period of one year. The court further ordered that the petitioner
undergo a reinstatement hearing, pursuant to Supreme Court Rule 219 (2018 Kan.
S. Ct. R. 264), prior to consideration of a petition for reinstatement. In re Odo,
304 Kan. 844, 375 P.3d 320 (2016).


       On July 31, 2017, the petitioner filed a petition for reinstatement under
Supreme Court Rule 219 (2018 Kan. Sup. Ct. R. 264). On May 10, 2018, a
hearing panel of the Kansas Board for Discipline of Attorneys conducted a hearing
on the petitioner's petition for reinstatement. Thereafter, on July 9, 2018, the
hearing panel entered a final hearing report, recommending that the petitioner’s
petition for reinstatement be granted.


       The court, after carefully considering the record, accepts the findings and
recommendations of the hearing panel and grants the petitioner's petition for
reinstatement of his license to practice law in Kansas.


       IT IS THEREFORE ORDERED that the petitioner be reinstated to the practice
of law in Kansas conditioned upon his compliance with the annual continuing
legal education requirements and upon his payment of all fees required by the
Clerk of the Appellate Courts and the Kansas Continuing Legal Education


                                          1
Commission. Upon proof provided to the Clerk of the Appellate Courts that the
petitioner has complied with the annual continuing legal education requirements
and has paid the fees required by the Clerk of the Appellate Courts and the Kansas
Continuing Legal Education Commission, the Clerk is directed to enter the
petitioner's name upon the roster of attorneys engaged in the practice of law in
Kansas.


       IT IS FURTHER ORDERED that this order be published in the official Kansas
Reports and that the costs herein be assessed to the petitioner.


       Dated this 5th day of September, 2018.




                                          2